In the lower court the appellant was convicted of manslaughter in the second degree and the jury imposed a sentence of twelve months in prison. The court entered an order pronouncing a sentence of twelve months hard labor for the county, but failed to indicate any time for costs.
The appeal is here on the record proper. The judgment of conviction is affirmed. It remains, however, to remand the cause for proper sentence for costs incident upon the trial of the case. Title 15, Sec. 342, Code 1940; Fuller v. State,31 Ala. App. 324, 16 So. 2d 428; Meinhardt v. State,22 Ala. App. 263, 114 So. 631.
Affirmed. Remanded for proper sentence. *Page 361